Citation Nr: 0824535	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-39 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date prior to September 
26, 2002, for entitlement to service connection for bipolar 
disorder based on clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an effective date prior to September 26, 2002, 
for a grant of service connection for bipolar disorder.

In June 2007, the veteran and his wife testified at a video 
conference before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing is of record.  During that 
hearing the veteran and his representative sought and were 
granted permission to amend the claim for an earlier 
effective date to include the issue of clear and unmistakable 
error (CUE) in the November 1994 rating decision.

In September 2007 the Board remanded the issue on appeal to 
the RO for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  A November 23, 1994, rating decision denied the veteran's 
claim of service connection for bipolar disorder, and he did 
not appeal in timely fashion.  

3.  On November 23, 1994, the statutory and regulatory 
provisions extant at the time were correctly applied to the 
facts before the RO.  

4.  The January 2004 RO rating decision granted service 
connection for bipolar disorder and assigned an effective 
date of September 26, 2002, the date of receipt of the 
veteran's petition to reopen his claim.  


CONCLUSION OF LAW

As the November 1994 rating decision, which denied the 
veteran's original claim, did not involve clear and 
unmistakable error, an effective date earlier than September 
26, 2002 or the date of the reclaim for the grant of service 
connection for bipolar disorder is not assignable.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.105(a); 3.400(q)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

As to the claim of CUE, the Board notes that the provisions 
of VCAA and of the implementing regulations are not 
applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

II. Analysis

In a November 1994 rating decision, the RO denied entitlement 
to service connection for a bipolar disorder because the 
service medical records were negative for any complaint of or 
treatment for a bipolar disorder and the evidence of record 
did not establish that a bipolar disorder was manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  The veteran was notified of the decision and 
his right to appeal in a December 1994 letter, but did not 
appeal within 12 months.

On September 26, 2002, the veteran's representative filed a 
claim of entitlement to service connection for a psychotic 
disorder, which he claimed was a pre-existing condition 
aggravated during service.  In rating decisions dated in 
January and March 2003, the RO construed this claim as one to 
reopen the veteran's previous claim for service connection 
for a bipolar disorder.  The claim was denied because new and 
material evidence had not been submitted.

However, during the appeal of the latter decision the RO 
issued a January 2004 rating decision which found that new 
and material evidence to reopen the claim had been received, 
granted service connection for a bipolar disorder, and 
assigned a 50 percent rating, effective September 26, 2002.  
The RO notified the veteran of the award in a February 2004 
letter.

In an October 2004 rating decision, the RO awarded a 100 
percent rating, effective June 14, 2004.

In January 2005, the veteran's representative filed the 
veteran's appeal of the effective date assigned in the 
January 2004 decision which granted him service connection 
for bipolar disorder.

During the June 2007 video conference the veteran's 
representative sought and received permission to amend the 
veteran's claim of entitlement to an effective date prior to 
September 26, 2002, for the grant of service connection for a 
bipolar disorder to include consideration on the basis of 
clear and unmistakable error (CUE) in the November 1994 
rating decision which originally denied the claim.  During 
the hearing and in a submitted brief, the veteran's 
representative contended that the veteran's service-connected 
disability was a pre-existing condition, that his early 
discharge from service was evidence of aggravation in 
service, that the veteran filed for service connection to the 
best of his ability in August 1994, and that VA failed to 
properly consider all the evidence when it did not grant his 
claim between 1994 and January 2004.

The veteran claims that the effective date of his 50 percent 
disability rating should be July 1994, the date that he 
originally filed his claim of service connection. The 
veteran's representative asserts that the February 26, 2002, 
effective date should be revised based on CUE.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1997).  

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  Three-pronged test for 
CUE: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which, if it had not been made, would have 
manifestly changed the outcome at the time it was made"; (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 
F.3d at 697).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised.  38 U.S.C. §§ 5109A(a).  The decision constituting 
the reversal or revision "has the same effect as if the 
decision had been made on the date of the prior decision," 38 
U.S.C. §§ 5109A(b).  

The Board notes that the November 1994 rating decision denied 
service connection based on the RO's review of the veteran's 
service medical records, which showed no diagnosis of bipolar 
disorder.  

Significantly, when the RO granted service connection in 
January 2004 they considered the new evidence that included a 
September 2003 private physician's statement, where he opined 
that the veteran's bipolar disorder pre-existed service and 
was more likely then not exacerbated by service.  The RO 
assigned the 50 percent rating an effective date of February 
26, 2002, the date of the petition to reopen the claim.  

The Board notes that the effective date of the grant of 
service connection based on a reopened claim cannot be the 
date of receipt of the claim that was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of award for service 
connection is not based on the date of earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application on which service connection was 
eventually awarded was filed with VA").  

The Board also notes that a claim that had been previously 
denied cannot preserve an effective date for a later grant of 
benefits based on a new application.  "The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."   Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997).  

The veteran's representative asserted that the November 1994 
rating decision failed to address that the veteran had a pre-
existing bipolar disorder that was aggravated by service.  
However, the Board notes that this rating decision stated 
that service connection may be granted for conditions that 
existed prior to service if they are shown to have been 
aggravated by service.  Furthermore, the reason cited for the 
denial of service connection, which was the absence of a 
diagnosis of a bipolar disorder during service or evidence of 
a bipolar disorder to a compensable degree within one year of 
discharge from service, is equally applicable to both direct 
service connection and service connection by aggravation.  
Therefore, it appears that the November 1994 rating decision 
considered whether or not the veteran's disability was 
aggravated during service but determined that it was not.  
Under 38 C.F.R. § 20.1403(d)(2) and (3) disagreements about 
how the facts were weighed or evaluated and failures of the 
duty to assist cannot be CUE.  In addition, the Board notes 
that simply to allege that previous adjudications had 
improperly weighed and evaluated evidence can never rise to 
stringent definition of clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).   

In addition, the veteran's representative asserts that the RO 
failed to give the veteran a VA examination in November 1994.  
However, the breach of duty to assist in development of the 
claim cannot serve as a basis for claiming CUE.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 
(1994).

The Board notes that the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary to 
decide the claim, which clearly makes the decision 
discretionary to VA.  38 C.F.R. § 3.159(c)(4)(i) (emphasis 
added).  

In light of the foregoing, the Board finds that the facts 
extant in November 1994 were considered and the statutory and 
regulatory provisions in effect at the time were correctly 
applied by the RO.  

There was simply no error of fact or law that, when called to 
the attention of later reviewers, would compel the conclusion 
that the result would have been manifestly different but for 
the error in this case.  

The Board notes that the "benefit of the doubt rule" is not 
applicable in CUE cases.  38 C.F.R. § 20.1411 (a) and (b).  

The effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(2).  The veteran's claim to reopen was received on 
September 26, 2002.  Accordingly, the assignment of an 
effective date of September 26, 2002 was proper, and 
entitlement to an earlier effective date for the grant of 
service connection for the veteran's bipolar disorder on the 
basis of CUE is not warranted.  


ORDER

The claim for an effective date earlier than September 26, 
2002, for the grant of service connection of bipolar disorder 
on the basis of CUE is denied.  


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


